USDC IN/ND case 3:20-cv-00505-JD-MGG document 21 filed 06/08/21 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHARLES HARTSELL, JR.,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-505-JD-MGG

 ADAM SCHAAF, et al.,

               Defendants.

                                 OPINION AND ORDER

       Charles Hartsell, Jr., a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983 about a search and seizure that occurred at Four Winds Casino South

Bend. ECF 10. The court screened the complaint pursuant to 28 U.S.C. § 1915A and

determined that it did not state a claim upon which relief could be granted because the

complaint did not plausibly allege that the police officers involved were acting

pursuant to state law, as opposed to tribal law. ECF 15. Hartsell has now filed an

amended complaint, ECF 20, which the court must review to determine if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915A.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).
USDC IN/ND case 3:20-cv-00505-JD-MGG document 21 filed 06/08/21 page 2 of 6


       Hartsell alleges that on February 23, 2019, he was gambling at the Four Winds

Casino South Bend when he was illegally seized and searched by officers of the

Pokagon Tribal Police Department and the St. Joseph County Police Department.

According to the amended complaint, Officer Erick Jordan, a Pokagon Tribal Police

Officer who is cross-deputized as a Michigan police officer, was conducting an

investigation into counterfeit currency at the casino. Hartsell had contact with the

suspected counterfeiter earlier at the casino, which caused the officer to suspect that he

was involved as well. Officer Jordan reported his findings to his superior officer,

Sergeant Adam Schaaf, a Pokagon Tribal Police Officer who is also cross-deputized as a

St. Joseph County Officer. Sergeant Schaaf contacted the St. Joseph County Police

Department for assistance and, with their help, confronted Hartsell. Sergeant Schaaf

handcuffed him, took him to another room, and searched him without his consent.

Officer Loza, a Pokagon Tribal Police Officer who is also cross-deputized, seized and

searched Hartsell’s cell phone, which was never returned.

       After the search, Hartsell was taken to the St. Joseph County Jail. Sergeant Schaaf

was involved in the decision to charge him. The state charges were dismissed, but

Hartsell was indicted on federal firearms charges. See United States v. Hartsell, No. 3:19-

cr-14-DRL-MGG-2 (N.D. Ind. filed Mar. 13, 2019). Those charges were dismissed after

the court found that Hartsell had been seized and searched without probable cause.

ECF 20 at ¶¶ 20-21.

       Unreasonable searches and seizures are prohibited by the Fourth Amendment.

Young v. City of Chicago, 987 F.3d 641, 644 (7th Cir. 2021). In order to prevail on a false


                                              2
USDC IN/ND case 3:20-cv-00505-JD-MGG document 21 filed 06/08/21 page 3 of 6


arrest or false imprisonment claim brought pursuant to the Fourth Amendment, the

plaintiff must show a lack of probable cause. McBride v. Grice, 576 F.3d 703, 706-07 (7th

Cir. 2009); Simmons v. Pryor, 26 F.3d 650, 654 (7th Cir. 1993). “Probable cause is an

absolute defense to any claim under § 1983 for wrongful arrest or false imprisonment.”

Bailey v. City of Chicago, 779 F.3d 689, 694 (7th Cir. 2015). “Police officers have probable

cause to arrest an individual when the facts and circumstances within their knowledge

and of which they have reasonably trustworthy information are sufficient to warrant a

prudent person in believing that the suspect had committed an offense.” Mustafa v. City

of Chicago, 442 F.3d 544, 547 (7th Cir. 2006). The complaint plausibly alleges that Hartsell

was seized without probable cause in violation of the Fourth Amendment.

       Regarding searches, those performed without warrants are “per se unreasonable

under the Fourth Amendment unless one of few recognized exceptions applies.” United

States v. Leo, 792 F.3d 742, 748 (7th Cir. 2015). The Terry exception applies if reasonable

suspicion of criminality exists, which allows “searches to screen persons who may be

‘armed and presently dangerous.’” United States v, Richmond, 924 F.3d 404, 416 (7th Cir.

2019) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)). Officers do not need to be absolutely

certain the suspect is armed; rather “the issue is whether a reasonably prudent man in

the circumstances would be warranted in the belief that his safety or that of others was

in danger.” Id. (quoting Terry, 392 U.S. at 27). Another exception to the warrant

requirement is a search that is performed “incident to a lawful arrest.” United States v.

Jenkins, 850 F.3d 912, 917 (7th Cir. 2017) (citation omitted). “The justification for this

exception is the protection of the arresting officer and the preservation of evidence.” Id.


                                               3
USDC IN/ND case 3:20-cv-00505-JD-MGG document 21 filed 06/08/21 page 4 of 6


Incident to an arrest, items such as containers that are found on a person may be

searched. Leo, 792 F.3d at 748; see also United States v. Jackson, 377 F.3d 715, 716 (7th Cir.

2004) (“[I]t is reasonable for the police to search the body, clothing, and immediate

possessions of anyone in custody following an arrest on probable cause[,] . . . with or

without any reason to suspect that the person is armed or carrying contraband.”).

Additionally, “even a search that occurs before an arrest may be deemed lawful as

incident to that arrest, so long as probable cause for an arrest existed independently of

the evidence discovered during the search.” Leo, 792 F.3d at 748 n.1 (citing Jackson, 377

F.3d at 716–17). The complaint plausibly alleges that Hartsell was unreasonably

searched in violation of the Fourth Amendment.

       Furthermore, this amended complaint cures the defect in the earlier complaint.

The alleged involvement of the St. Joseph County Officers plus Sergeant Schaaf’s cross-

deputization and involvement in state charging decisions allow a reasonable inference

that defendants could “fairly be said to be state actors” during the search and seizure

for purposes of § 1983. Bressi v. Ford, 575 F.3d 891, 895 (9th Cir. 2009) (quotation marks

omitted); see also Riggle v. State, 151 N.E.3d 766, 770-71 (Ind. Ct. App. 2020) (relating

testimony of Pokagon Tribal Police Officer discussing how the St. Joseph County Sheriff

designated him as a special deputy to enforce state law against non-Native people on

tribal land).

       However, the two unidentified St. Joseph County Officers must be dismissed.

“[I]t is pointless to include lists of anonymous defendants in federal court; this type of

placeholder does not open the door to relation back under Fed. R. Civ. P. 15, nor can it


                                               4
USDC IN/ND case 3:20-cv-00505-JD-MGG document 21 filed 06/08/21 page 5 of 6


otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997)

(citations omitted).

       Finally, Hartsell requests the return of the seized evidence that he alleges is still

being held in the evidence room at the Four Winds Casino South Bend. Assuming his

request is proper in this action, see Fed. R. Crim. P. 41(g); Okoro v. Bohman, 164 F.3d 1059

(7th Cir. 1999); Ind. Code § 35-33-5-5; State v. Willits, 773 N.E.2d 808 (Ind. 2002), and that

this court has the power to order disposition of property on Pokagon Tribal land,

Hartsell has not sued a proper defendant. “[A]n action for the return of property is

necessarily directed against the custodian.” Okoro v. Callaghan, 324 F.3d 488, 491 (7th

Cir. 2003). None of the named defendants are alleged to be in personal possession of the

seized property.

       For these reasons, the court:

       (1) GRANTS Charles Hartsell, Jr., leave to proceed against Adam Schaaf, Erick

Jordan, and Loza in their individual capacities for compensatory and punitive damages

for an illegal search and seizure at the Four Winds Casino South Bend on February 23,

2019, in violation of the Fourth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Officer John Doe One and Officer John Doe Two;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Adam Schaaf, Erick Jordan, and Loza at the Pokagon Tribal Police Station, 58620 Sink




                                              5
USDC IN/ND case 3:20-cv-00505-JD-MGG document 21 filed 06/08/21 page 6 of 6


Rd., Dowagiac, MI 49047, with a copy of this order and the complaint (ECF 20),

pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS that the Pokagon Tribal Police Department provide the full name,

date of birth, and last known home address of any defendant who does not waive

service if it has such information; and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Adam Schaaf, Erick Jordan, and

Loza to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to proceed

in this screening order.

       SO ORDERED on June 7, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
